Title: Victor Adolphus Sasserno to Thomas Jefferson, 15 March 1819
From: Sasserno, Joseph Victor Adolphus
To: Jefferson, Thomas


          
            Monsieur.
            Nice le 15 Mars 1819
          
          Depuis quelque tems le sénat de cette ville ayant obtenu pour ma commission consulaire l’Exequatur du Roi de Piémont, m’a reconnu. Je me trouve donc en possession de ma charge, et cependant dans un grand embarras. J’ai vu dans les instructions que Monsieur Cathalan me fit parvenir assez longtems après mes patentes, que le consul était obligé de faire remplir un cautionnement de Deux mille dollars par un citoyen des Ét. Unis ou par un habitant de solidité suffisante; N’ayant aucun correspondant dans ce pays, je me trouverais donc obligé de faire le versement de cette somme dans quelque maison de Banque des Et. Unis; chose, comme vous savez, tres pénible pour un négociant qui sait faire rapportir à son argent, plus que les intérêts incertains que peut  lui en donner une maison éloignée.   J’en ai parlé à plusieurs américains qui ont passé ici, ils m’ont tous conseillé de vous én écrire, outre cela ils m’ont assuré que beaucoup de Consuls recevaient pour frais de bureaux quatre cent dollars; en effet on est obligé à des frais plus ou moins grands, et je ne vois dans mes instructions aucune loi qui les fasse rembourser; si ce n’est ceux que l’on fait pour les marins en detresse, encore souvent ces derniers ne valent pas la peine d’une réclamation; tels sont ceux que j’ai fait jusqu’à présent pour ce sujet qui sont peu de choses. or vous voyez, Monsieur, que jusque là le consul est en sous de ses affaires; De tous ceux que nous avons ici celui qui a le moins pour ses frais reçoit quatre mille francs par an.
          Nice offre peu d’avantages pour le commerce maritime, à cause de sa position entre Gênes et Marseille et sa proximité de Livourne. Les batimens américains s’arrétent dans ces trois ports et peu connaissent Nice. Cependant sa position sur les frontiéres la franchise de son port et la beauté de son climat rendent un Consul tres utile, soit aux étrangers qui vont en Italie qui viennent pour affaires ou pour leur santé. aussi toutes les nations y en ont-elles placé un où au moins un vice consul.
          Excusez, Monsieur, la liberté que je prends de vous écrire ce qui précéde, ne le considérez nullement, je vous en prie, comme une réclamation, mais seulement que comme une observation que m’a suggéré la position dans laquelle je me trouve.
          Toujours dévoué à vos ordres, et pénétré des plus vifs sentiments de respect et de reconnaissance j’ai l’honneur de me dire
          
            Monsieur Votre tres humble et tres obeissant Serviteur.
          
           A. Sasserno
          
          Editors’ Translation
          
            
              Sir.
              Nice 15 March 1819
            
            The senate of this town, having obtained some time ago the exequatur for my consular commission from the king of Piedmont, has recognized me. I am, therefore, in possession of my office, but I am also in a very difficult position. I have seen in the instructions, which Mr. Cathalan sent me quite a long time after my commission, that the consul must have a citizen of the United States or a reliable resident provide a security of two thousand dollars. Having no correspondents in that country, I would be obliged to deposit this sum myself in some United States banking house, which, as you know, is a very difficult thing for a merchant who knows how to get a greater return for his money than the uncertain interest paid by a distant house.   I have discussed this with several Americans who have passed through here, and they all advised me to write you on the subject. They assured me, moreover, that many consuls have received four hundred dollars to cover their office expenses. In fact, one must spend considerable sums, and I see no law in my instructions requiring their reimbursement, except for funds expended on distressed sailors. Often, these are not large enough to justify the trouble of requesting reimbursement. Such has been the case with me so far. They do not amount to much. Thus, as you see, Sir, the consul will be in debt until he is repaid. Of all the consuls we have here, the one who is paid the least receives four thousand francs a year.
            Nice offers few advantages for maritime commerce because of its position between Genoa and Marseille and its proximity to Leghorn. American ships stop at these three ports, but few are acquainted with Nice. Its location on the frontiers, exemption from taxes on trade, and beautiful climate, however, make the presence of a consul here very useful to foreigners who go to Italy for business or their health. Every nation has, consequently, placed a consul here, or at least a vice-consul.
            Excuse the liberty I take, Sir, in writing you thus. Please do not consider it, in any way, as a complaint, but only as an observation suggested to me by the situation in which I find myself.
            Always devoted to your orders and filled with the strongest feelings of respect and gratitude, I have the honor to call myself
            
              Sir, your very humble and very obedient servant.
               A. Sasserno
            
          
        